FILED
                                                                                          JUN 1 5 2010
                             UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                          Courts for the District of Columbia



Kedist Girma (a/k/a Kedist Hirpassa),                   )
                                                        )
        Plaintiff,                                      )
                                                        )
       v.                                               )
                                                        )
                                                                Civil Action No.:          10 0999
United States Postal Service,                           )
                                                        )
        Defendant.                                      )


                                   MEMORANDUM OPINION

        The plaintiff has filed an application to proceed without prepayffit;!nt of fees and a pro se

complaint. The application will be granted and the complaint will be dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii) (requiring dismissal of a complaint whenever it is determined that it fails to

state a claim upon which relief may be granted).

        In this brief complaint, the plaintiff states that she has not been receiving mail she

expects, and believes that "someone within the postal service is committing a federal crime by

illegally taking my mail." Compl. at 1 (spelling altered). The complaint does not identify the

relief sought.

        If the plaintiff is seeking to initiate a prosecution, she seeks relief that cannot be granted.

Only a federal prosecutor, not a civilian complainant, can bring a federal prosecution for federal

crimes. If, alternatively, the plaintiff is seeking damages, such relief is also not available. As an

entity of the United States government, the United States Postal Service may not be sued except

to the extent that Congress has expressly waived the United States's sovt::reign immunity from

suit. Lane v. Pena, 51S U.S. 187, 192 (1996). Although the Federal Tort Claims Act ("FTCA"),




                                                                                                                         .Ij
28 U.S.C. §§ 1346(b), 2671-80, expressly waives the United States's sovereign immunity from

suit for conspiracy and fraud in some circumstances, the FTC A expressly exempts "[a]ny claim

arising out of the loss, miscarriage, or negligent transmission ofletters or postal matter." Id §

2680(b).

        Because the complaint does not state a claim upon which relief may be granted, it will be

dismissed. A separate order accompanies this memorandum opinion.



                                                      Ut..,=, J ;-J~
Date:   ~W)/o                                        United States District Judge




                                               -2-